DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“210” (see figure 2); 
“514” (see figure 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because uses phrases which can be implied, such as, “This disclosure” (see line 1); “the disclosed” (see line 4); “the disclosed” (see line 7).  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratnesh (US 20200097742 A1).
Regarding claim 1, Ratnesh discloses receiving a first image of a first object and a second image of a second object (figure 3 blocks 202B and 202C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”); determining a verification code between the first object and the second object with a plurality of progressive stages that include a stage positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”); and generating an electronic message to indicate the verification code (figure 3 blocks 110B and 110 C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”)

    PNG
    media_image1.png
    344
    589
    media_image1.png
    Greyscale

Regarding claim 11, Ratnesh discloses receiving a first image of a first object and a second image of a second object (figure 3 blocks 202B and 202C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”); and generating an electronic message to indicate the verification code (figure 3 blocks 110B and 110 C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”)
Regarding claim 17, Ratnesh discloses a processor, a plurality of neural networks, operatively coupled to the processor, configured to determine a verification code between a first object and a second object, and instructions, wherein the instructions, when executed by the processor, cause the processor to receiving a first image of a first object and a second image of a second object (figure 3 and 6 blocks 202B and 202C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”); determining a verification code between the first object and the second object with a plurality of neural networks for inner-class mismatch detection (figure 3 blocks 108B and 108C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”); and generating an electronic message to indicate the verification code (figure 3 blocks 110B and 110 C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”)
Regarding claim 3, Ratnesh discloses claim 1, Ratnesh also discloses extracting, via a first neural network, a first feature vector of the first image; and computing a first second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”)
Regarding claim 4, Ratnesh discloses claim 3, Ratnesh also discloses extracting, via a first neural network, a first feature vector of the first image; and computing a first similarity measure between the first feature vector and a second feature vector of the second image (figure 3 blocks 108B and 108C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B 
Regarding claim 5, Ratnesh discloses claim 3, Ratnesh also discloses in response to the first similarity measure being below a first threshold, invoking the stage of cross-class mismatch detection (figure 3 blocks 108B and 108C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”)
Regarding claim 13, Ratnesh discloses claim 11, Ratnesh also discloses generating, via the first neural network, a variational attention map of the first image, and producing, via a non-uniform sampler, a detail-attentive image from the first image based on the variational attention map (figure 3 block 108B Ratnesh specifically second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”)
Regarding claim 14, Ratnesh discloses claim 13, Ratnesh also discloses extracting, via a second neural network of the plurality of neural networks, a feature vector of the detail-attentive image (figure 3 blocks 108C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an 
Regarding claim 15, Ratnesh discloses claim 14, Ratnesh also discloses computing a similarity measure between the feature vector of the detail-attentive image and another feature vector of the second image, in response to the similarity measure being above a threshold, generating a positive verification code, and in response to the similarity measure being below the threshold, generating a negative verification code (figure 3 blocks 108B and 108C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ratnesh as applied to claim 1 above in view of Applicant Admitted Prior Art (AAPA)
Regarding claim 2, Ratnesh discloses claim 1. Ratnesh also discloses that the first image is captured via a camera operably coupled with a machine, and the second image is selected by a user via a user interface on the machine (figure 3 blocks 110B and 110 C Ratnesh specifically discloses “For example, first image data representative of an anchor image 202A may be applied to an instantiation of the DNN 108A to generate the embedding 110A, second image data representative of positive image 202B may be applied to an instantiation of the DNN 108B to generate the embedding 110B, and third image data representative of negative image 202C may be applied to an instantiation of the DNN 108C to generate the embedding 110C. The ground truth 116 may indicate that the positive image 202B includes a same vehicle as the anchor image 202A and that the negative image 202C includes a different vehicle than the anchor image 202A. As such, the embeddings 110A, 110B, and 110C may be applied to a triplet loss function 204, as part of an optimizer or training machine for the DNN 108, to update parameters (e.g., weights and biases) of the DNN 108”). Ratnesh automated checkout and inventory tracking possible in many retail sectors. A barcode, seemingly a trivial piece of label, can encode optical, machine-readable data. The universal product code (UPC) is a barcode symbology, mainly used for scanning of trade items at the point of sale POS). Barcodes, particularly UPC barcodes, have shaped the modem economy, not only universally used in automated checkout systems but used for many other tasks, referred to as automatic identification and data capture.”) Ratnesh and AAPA are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA identification disclosed by Ratnesh. The suggestion/motivation for doing so would have been to improve accuracy and efficiency (Ratnesh abstract). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratnesh as applied to claim 1 above in view of Liang (US 20200074271 A1)
Regarding claim 18, Ratnesh discloses claim 17. Ratnesh doesn’t specifically disclose an encoder and a decoder to produce a high-resolution feature map. Liang discloses an encoder and a decoder to produce a high-resolution feature map (abstract paragraphs [0039]-[0041] Liang specifically discloses “The methodologies described herein further utilize neural network architectures capable of segmenting images based on nested and dense skip connections to more efficiently capture fine-grain details of foreground objects when high-resolution feature-maps from the encoder network are gradually enriched prior to fusion with corresponding semantically rich feature-maps from the decoder network”) Ratnesh and Liang are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Ratnesh the high-resolution disclosed by Liang. The suggestion/motivation for doing so would have been capture fine-grain details (Liang paragraph [0039]). See also KSR above.
Regarding claim 19, Ratnesh and Liang disclose claim 18, Liang also discloses enlarge receptive fields of the high-resolution feature map via an elementwise summation of outputs of the plurality of branches (abstract paragraphs [0039]-[0041] Liang specifically discloses “for processing via the encoder layer block a respective generating the respective layer block output by summing or concatenating the processed layer block inputs”)
Regarding claim 20, Ratnesh and Liang disclose claim 17, Ratnesh also discloses to train the neural network with a loss function to enhance mismatch discriminative power between two input feature vectors with a soft label, wherein the soft label is formed with a first mean being less than 1.0 to represent a positive pair of input feature vectors, and a second mean being greater than 0.0 to represent a negative pair of input feature vectors (figure 1 block 118 Ratnesh specifically discloses “For example, where the predictions by the DNN 108 indicate that two embeddings 110 corresponding to a same object are far apart in the embedding space 112, this information may be used to update the DNN 108 such that the two embeddings 110 are predicted closer to one another. Similarly, where the predictions by the DNN 108 indicate two embeddings 110 corresponding to differing object are close together in the embedding space 112, this information may be used to update the DNN 108 such that the two embeddings 110 are predicted further apart from one another.” … “For example, and with reference to FIG. 2A, each of the samples may be used (e.g., by the optimizer, using the loss function 118), and each sample may be given a uniform weight (e.g., 1).”)
Allowable Subject Matter
s 6-10, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Voloshynovskiy (US 10019646 B2) discloses method for object recognition and/or verification on portable devices.
Sarkar (US 20190050640 A1) discloses form structure extraction network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JUAN A TORRES/           Primary Examiner, Art Unit 2636